Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 5/12/22 has been entered and fully considered.
Claims 1, 7, 9, 15, 21, 24, 30, 31, 33, 37, and 39 have been amended.
Claims 8 and 38 have been cancelled.
Summary
The 101 rejection is withdrawn in light Applicant’s amendments.
The 112 rejection is withdrawn in light Applicant’s amendments.
Applicant’s arguments see pages 7-13, filed 5/12/22, with respect to claims 1-7, 9-37 and 39 have been fully considered and are persuasive.  The 103 rejection of claims 1-7, 9-37 and 39 have been withdrawn.
Claims 1-7, 9-37 and 39 are pending and have been considered.
Reasons for Allowance
Claims 1-7, 9-37 and 39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically, the combination of a vacuum gas oil boiling range fraction comprising a T10 distillation point of 350°C or more, a T90 distillation point of 525°C or less, a density at 15°C of 890 kg/m? or less, a sulfur content of 0.3 wt% or less, a weight ratio of aliphatic sulfur to total sulfur of 0.2 or more, and a CCAI of 790 or less, wherein the vacuum gas oil boiling range fraction has not been exposed to hydroprocessing conditions, recited in the claims; which is outside the scope of prior art.
	BERKHOUS ET AL. (US PG PUB 2019/0185772) is the closest prior art that teaches:
BERKHOUS teaches in the abstract methods for making marine fuel oil compositions and/or marine gas oil compositions are provided. The fuel oil compositions can include a distillate fraction having a sulfur content of 0.40 wt % or more and a resid fraction having a sulfur content of 0.35 wt % or less. The distillate fraction can also have a suitable content of aromatics and/or suitable combined content of aromatics and naphthenes. The distillate fraction, optionally blended with a low sulfur distillate fraction, can be used as a gas oil fuel or fuel blending component. Using a distillate fraction with an elevated sulfur content and aromatics content as a blend component for forming a fuel oil can result in a marine fuel oil with improved compatibility for blending with other conventional marine fuel oil fractions.
However, BERKHOUS differs from the claimed invention in that BERKHOUS does not disclose or suggest a weight ratio of aliphatic sulfur to total sulfur of 0.2 or more, and wherein the vacuum gas oil boiling range fraction or fuel composition has not been exposed to hydroprocessing conditions.
In other words, all of the vacuum gas oils and fuel compositions of BERKHOUS are hydroprocessed, and therefore will not include any aliphatic sulfur. Therefore, the vacuum gas oil boiling range fractions and fuel compositions of BERKHOUS cannot possibly have a weight ratio of aliphatic sulfur to total sulfur of 0.20 or more.
Therefore, any combination of BERKHOUS fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771




/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771